DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This action is responsive to Applicant’s Claims filed 10/04/2021.
Claims 1-20 have been canceled.
Claims 21-40 are newly added. 
Claims 21-40 are pending and have been examined here. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,176,513. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 21-40 are taught by those of claims 1-37 of the ‘513 patent..
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 7, 10, 12-17 and 20-23 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claims 7, 12, and 13 the claims are directed to one of the four statutory categories (a machine, a process, and an article of manufacture, respectively.) The claimed invention of independent claims 7, 12, and 13 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 7, 12, and 13, as a whole, recite the following limitations:
inserting a purchased item into a position of a data structure; (claims 21, 31; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could insert a purchased item into a position of a data structure; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment companies would insert items into data structures in performing commercial shipment and fulfillment services for customers)
determining a plurality of picker physical locations corresponding to locations of user devices of pickers based on the received signals; (claims 21, 31; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could determine picker locations based on received signals; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment companies would determine locations of pickers in performing commercial shipment and fulfillment services for customers)
calculating a plurality of distances between an item physical location and picker physical locations among the plurality of picker physical locations; (claims 21, 31; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could determine and calculate distances between locations of items and locations of pickers; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment companies would calculate distances between pickers and items in performing shipment and order fulfillment services for customers; alternatively still, this limitation recites mathematical concepts since it is so broad as to encompass any formula, algorithm, or mathematical operation for calculating this distance)
assigning a first unassigned item by: identifying a closest picker corresponding to a shortest distance of the plurality of distances; (claims 21, 31; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment assign an item by identifying a closest picker; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment companies would assign items by identifying a closest picker in performing shipment and fulfillment services for customers)
receiving an indication that a new picker exists; (claims 21, 31; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could receive an indication that a new picker exists; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment companies would receive indications that new pickers are available in performing commercial shipment and fulfillment services for customers)
determining a ratio of number of items in the ordered data structure located in the region to a number of pickers located in the region; (claims 21, 31; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could determine this ratio; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment companies would determine rations of items to number of pickers in performing shipment and order fulfillment services for customers; alternatively still, this limitation recites mathematical concepts since it is so broad as to encompass any formula, algorithm, or mathematical operation for determining a ratio)
selecting an initializing item located in a region having a highest ratio; (claims 21, 31; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could select an initializing item located in a region having a highest ratio; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment companies select items in areas of high picker and item ratios in performing shipment and order fulfillment services for customers)
iteratively, for items in the data structure: (claims 21, 31; this limitation merely requires the iterative performance of abstract idea steps recited above, and therefore further recites one or more abstract ideas)
and iteratively, for each region of a plurality of regions of a facility: (claims 21, 31; this limitation merely requires the iterative performance of abstract idea steps recited above, and therefore further recites one or more abstract ideas)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
A computerized system for assigning items to pickers, comprising: at least one processor; (claim 21; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
at least one sensor; (claims 21, 31; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and at least one non transitory storage medium comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform steps comprising:  (claim 21; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A computer-implemented method for assigning items to pickers, comprising: (claim 31; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
user devices; (claims 21, 31; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
iteratively, for items in the data structure: receiving, by the at least one sensor, signals from user devices; (claims 21, 31; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering)
sending information to the user device of the identified picker for display; (claims 21, 31; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post-solution data output)
and sending information to a user device of the new picker for display. (claims 21, 31; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post-solution data output)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 7, 12, and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized above as extra-solution activity:
iteratively, for items in the data structure: receiving, by the at least one sensor,  signals from user devices; (claims 21, 32; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network) 
sending information to the user device of the identified picker for display; (claims 21, 32; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network)
and sending information to a user device of the new picker for display. (claims 21, 32; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 7, 12, and 13 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 10, 14-17, and 20-23, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claims 22 and 32:
 wherein each of the plurality of distances comprises a total length of a path between a corresponding picker physical location and the item physical location, the path being selected so as to avoid obstacles between the corresponding picker physical location and the item physical location.
 The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could calculate distances by plotting paths wherein the paths avoid obstacles; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment companies would plot picker paths in calculating distances between pickers and items in performing commercial shipment and fulfillment services for customers. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 23 and 33:
 wherein the plurality of picker physical locations consists of picker physical locations within a threshold radius of the item physical location.
This limitation merely limits the abstract idea to use of physical locations of pickers within a radius, and therefore further recites the abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
 Claims 24 and 34:
 wherein assigning the first unassigned item further comprises: selecting a next picker if a length of an item queue of the closest picker exceeds a threshold.
  The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could select a next picker if a length of a queue exceeds a threshold; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment companies would select a next picker if a queue length gets too long in performing commercial shipment and fulfillment services for customers. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 25 and 35:
 wherein the first unassigned item is inserted into an item queue based on a priority of the first unassigned item.
  The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could insert an item into a queue based on a priority; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment companies would insert items into queues based on their priority in performing commercial shipment and fulfillment services for customers. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 26 and 36:
 wherein the priority of the item is based on an amount of time remaining until a required shipping time of the item.
 This limitation merely alters the priority used in the abstract ideas recited above, and therefore further recites the abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 27 and 37:
wherein assigning the first unassigned item further comprises: identifying a closest picker corresponding to a shortest distance of the plurality of distances when the shortest distance is less than a threshold.
    The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could identify a closest picker using a shortest distance which is less than a threshold; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment companies would identify closest pickers based on shortest distances and distance thresholds in performing commercial shipment and fulfillment services for customers. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 28 and 38:
wherein assigning the first unassigned item further comprises: waiting a period of time when the shortest distance is greater than the threshold;
reidentifying a closest picker after the period of time expires.
    The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could wait a period of time before reidentifying a closest picker; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment companies would pause and before identifying a next closest picker in performing commercial shipment and fulfillment services for customers. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 29 and 39:
 wherein the threshold is based on the priority of the first item.
  This limitation merely alters the threshold used in the abstract ideas recited above, and therefore further recites the abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 30 and 40:
 wherein the items in the ordered data structure are periodically reassigned to new pickers based on updated picker physical locations.
     The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could periodically reassign new pickers based on updated locations; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial shipment companies would periodically assign new pickers based on updated locations in performing commercial shipment and fulfillment services for customers. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 10, 14-17, and 20-23, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628